                             Case 4:20-cr-00047-CLR Document 8 Filed 08/21/20 Page 1 of 4
GAS 245B             (Rev. 04/20) Judgment in a Criminal Case
DC Custody TSR



                                             UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF GEORGIA
                                                              SAVANNAH DIVISION
             UNITED STATES OF AMERICA                                          )      JUDGMENT IN A CRIMINAL CASE
                                     v.                                        )
                       Joshua E. Smith-Bailey                                  )
                                                                               )      Case Number:                  4:20CR00047-1
                                                                               )
                                                                               )      USM Number:
                                                                               )
                                                                               )
                                                                                      Pro Se
THE DEFENDANT:                                                                        Defendant’s Attorney

‫ ܈‬pleaded guilty to Count             1

‫ ܆‬pleaded nolo contendere to Count(s)                             which was accepted by the court.

‫ ܆‬was found guilty on Count(s)                             after a plea of not guilty.

The defendant is adjudicated guilty of this offense:

Title & Section                      Nature of Offense                                                                    Offense Ended    Count

18 U.S.C. §§ 7 & 13                  DUI on a military reservation (less safe)                                            March 14, 2020     1
                                     O.C.G.A. 40-6-391(a)(1)


      The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
‫ ܆‬The defendant has been found not guilty on Count(s)
‫ ܈‬Count          2                              ‫ ܈‬is ‫ ܆‬are dismissed as to this defendant on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                   August 18, 2020
                                                                                   Date of Imposition of Judgment




                                                                                                Jud
                                                                                                 u ge
                                                                                   Signature of Judge



                                                                                   Christopher L. Ray
                                                                                   United States Magistrate Judge
                                                                                   Southern District of Georgia
                                                                                   Name and Title of Judge


                                                                                   August 20, 2020
                                                                                   Date
GAS 245B
                           Case 4:20-cr-00047-CLR Document 8 Filed 08/21/20 Page 2 of Judgment
                      (Rev. 04/20) Judgment in a Criminal Case
                                                                                      4        — Page 2 of 4
DC Custody TSR

DEFENDANT:                   Joshua E. Smith-Bailey
CASE NUMBER:                 4:20CR00047-1




                                                                  IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
          term of: 10 days custody, credit for 1 day served, with the remaining 9 days suspended.


     ‫܆‬    The Court makes the following recommendations to the Bureau of Prisons:




     ‫܆‬    The defendant is remanded to the custody of the United States Marshal.

     ‫܆‬    The defendant shall surrender to the United States Marshal for this district:

         ‫܆‬       at                                   ‫܆‬    a.m.     ‫ ܆‬p.m.           on                                      .

         ‫܆‬       as notified by the United States Marshal.

     ‫܆‬    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ‫܆‬       before 2 p.m. on                                                          .

         ‫܆‬       as notified by the United States Marshal.

         ‫܆‬       as notified by the Probation or Pretrial Services Office.


                                                                        RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                                to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL



                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
GAS 245B
                      Case 4:20-cr-00047-CLR Document 8 Filed 08/21/20 Page 3 of Judgment
                 (Rev. 04/20) Judgment in a Criminal Case
                                                                                 4        — Page 3 of 4
DC Custody TSR

DEFENDANT:              Joshua E. Smith-Bailey
CASE NUMBER:            4:20CR00047-1




                                            CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments.

       Assessment                    Restitution            Fine                      AVAA Assessment*        JVTA Assessment **
TOTALS $25                             $                    $ 500                     $                       $

‫܆‬     The determination of restitution is deferred until                              . An Amended Judgment in a Criminal Case (AO 245C)
      will be entered after such determination.

‫܆‬     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

Name of Payee                              Total Loss***                         Restitution Ordered               Priority or Percentage




TOTALS                             $                                        $

‫܆‬     Restitution amount ordered pursuant to plea agreement $

‫܆‬     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
      penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

‫܆‬     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     ‫܆‬     the interest requirement is waived for the       ‫܆‬       fine        ‫ ܆‬restitution.
     ‫܆‬     the interest requirement for the        ‫ ܆‬fine           ‫ ܆‬restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
GAS 245B
                        Case 4:20-cr-00047-CLR Document 8 Filed 08/21/20 Page 4 of Judgment
                   (Rev. 04/20) Judgment in a Criminal Case
                                                                                   4        — Page 4 of 4
DC Custody TSR

DEFENDANT:                Joshua E. Smith-Bailey
CASE NUMBER:              4:20CR00047-1




                                                        SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ‫ ܈‬Lump sum payment of $              525                    due immediately.

          ‫܆‬      not later than                                     , or
          ‫܆‬      in accordance      ‫ ܆‬C,        ‫ ܆‬D,          ‫ ܆‬E, or      ‫ ܆‬F below; or
B    ‫ ܆‬Payment to begin immediately (may be combined with                     ‫ ܆‬C,          ‫ ܆‬D, or           ‫ ܆‬F below); or
C    ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    ‫ ܆‬Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                          (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    ‫ ܆‬Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ‫ ܆‬Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

‫܆‬     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




‫܆‬     The defendant shall pay the cost of prosecution.

‫܆‬     The defendant shall pay the following court cost(s):

‫܆‬     The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
